          Case 1:19-mj-02125-UA Document 1 Filed 03/01/19 Page 1 of 3




Approved:    d~ ~W~
             THOMAS JOHN WRIGH
             Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

                                     -   -   -   x
                                                      l 9MAG2125
                                                     COMPLAINT

 UNITED STATES OF AMERICA                            Violation of
                                                     8 U.S.C. § 1326(a)
           - v. -
                                                     COUNTY OF OFFENSE:
 GUARDIN RAFAEL DE LA CRUZ-SOTO,                     BRONX
      a/k/a "Guardin Rafael De La
      Cruz Soto"

                        Defendant.
                                     -   -   -   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

     JEFFREY BERNDT, being duly sworn, deposes and says that he
is a Deportation Officer with the United States Department of
Homeland Security, Immigration and Customs Enforcement ("ICE"),
and charges as follows:

                                  COUNT ONE

                              (Illegal Reentry)

     1.   From at least on or about January 31, 2019, in the
Southern District of New York and elsewhere, GUARDIN RAFAEL DE
LA CRUZ-SOTO, a/k/a "Guardin Rafael De La Cruz Soto," the
defendant, being an alien, unlawfully did enter, and was found
in, the United States, after having been removed from the United
States, without having obtained the express consent of the
Attorney General of the United States or his successor, the
Secretary for the Department of Homeland Security, to reapply
for admission.

             (Title 8, United States Code, Section 1326(a) .)

     2.   The bases for my knowledge and for the foregoing
charge are, in part, described in the following paragraphs.
      Case 1:19-mj-02125-UA Document 1 Filed 03/01/19 Page 2 of 3




     3.    I am a Deportation Officer with ICE, and I have been
personally involved in the investigation of this matter.   This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement officers and other individuals, as well as my
examination of reports and other records.   Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported in this Complaint, they are
reported in substance and in part, except where otherwise
indicated.

     4.   Based on my review of records maintained by ICE and
other law enforcement agencies regarding GUARDIN RAFAEL DE LA
CRUZ-SOTO, a/k/a "Guardin Rafael De La Cruz Soto," the
defendant, I have learned, among other things, the following, in
substance and in part:

               a.   "Guardin Rafael De La Cruz-Soto" is a native
and citizen of the Dominican Republic and is not and has never
been a citizen of the United States.

               b.   On or about August 5, 2009, "Guardin Rafael
De La Cruz-Soto" was removed from the United States to the
Dominican Republic pursuant to an order of removal issued on or
about July 1, 2009 (the "2009 Removal") .

               c.   ICE has performed searches of indices
maintained by ICE and confirmed that following the 2009 Removal,
GUARDIN RAFAEL DE LA CRUZ-SOTO, a/k/a "Guardin Rafael De La Cruz
Soto," the defendant, never obtained the express consent of the
Attorney General of the United States, or the Secretary for the
Department of Homeland Security, to reapply for admission to the
United States.

      5.  Based on my conversations with law enforcement
officers and other individuals and my review of records
maintained by ICE and other law enforcement agencies, I have
learned, among other things, the following, in substance and in
part:

               a.   On or about January 31, 2019, "Guardin
Rafael De La Cruz Soto" was arrested by the New York City Police
Department (the "NYPD") in Bronx County, New York, for multiple
crimes, including Criminal Possession of a Weapon in the Second
Degree, in violation of New York Penal Law§ 265.03(1) (b) under
which "[a] person is guilty . . . when . . . with intent to use

                                   2
              Case 1:19-mj-02125-UA Document 1 Filed 03/01/19 Page 3 of 3
--

     the same unlawfully against another, such person .             . possesses
     a loaded firearm" (the "2019 Arrest").

                    b.   In connection with the 2019 Arrest, the NYPD
     captured the fingerprints of "Guardin Rafael De La Cruz Soto,"
     which identified that he had previously been removed from the
     United States to the Dominican Republic.

                    c.   At present, "Guardin Rafael De La Cruz Soto"
     is bailed in connection with criminal proceedings arising from
     the 2019 Arrest.

          6.   I have reviewed the report of a law enforcement
     officer trained in fingerprint analysis and comparison, who has
     reviewed and compared: (1) two fingerprint impressions bearing
     the name "Guardin Rafael De La Cruz-Soto," taken by ICE on or
     about July 1, 2009 and August 5, 2009 in connection with the
     2009 Removal and (2) a fingerprint impression bearing the name
     "Guardin Rafael De La Cruz Soto," taken by the NYPD in
     connection with the 2019 Arrest.  This law enforcement officer
     trained in fingerprint analysis and comparison concluded that
     the three fingerprint impressions were made by one and the same
     individual, namely GUARDIN RAFAEL DE LA CRUZ-SOTO, a/k/a
     "Guardin Rafael De La Cruz Soto," the defendant.

          WHEREFORE, deponent respectfully requests that an arrest
     warrant be issued for GUARDIN RAFAEL DE LA CRUZ-SOTO, a/k/a
     "Guardin Rafael De La Cruz Soto," the defendant, and that he be
     arrested, and imprisoned or~~~ may be.



                                        Jt'FEY   BERNDT
                                        Deportation Officer
                                        United States Department of Homeland
                                        Security, Immigration and Customs
                                        Enforcement


     Sworn to .~-f_?:re r~te _-_thi_s
     1st day c( f;llt}:Fc~ ... 2v1'9-



     ~LE
        -iL£l/L
        J/ ' 7  _       KlltTHARINE-H.    PARKER
     United States M~tjist~at:-e Judge
     Southern ;;iistrict of- New York



                                                 3
